DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant Specification does not disclose the facing being metallized to impart emissivity of the article to be about 0.05 or less.  The instant Specification discloses metallization of fibers to impart emissivity of about 0.01 or more or about 0.20 or less.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “about +- 40 degrees from vertical.”  The claim is not clear as it is not specified what is “vertical.”  The Examiner notes the claim was considered for examination purposes as reciting “about +- 40 degrees from the direction vertical to the length direction of the fibrous structure.”
Claim 20 recites “virgin (non-recycled) materials.”  That recitation is not clear.
The term “longer” in the phrase “longer staple fibers” in claim 20 is a relative term which renders the claim indefinite. The term “longer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 27 recites “wherein the facing is metallized to impart emissivity of about 0.05 or less.”  It is not clear to what structure the emissivity is to be inmparted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 13-20, 22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neely et al. (US 6588080 B1) (“Neely”), in view of Ray (US 2004/0180592 A1), Thompson et al. (US 2008/0001431 A1) (“Thompson”), and Tanaka et al. (US 2008/0296087 A1) (“Tanaka”).
With respect to claim 1, Neely discloses an article comprising a fibrous structure comprising a nonwoven material layer comprising a fiber matrix (col. 2, lines 12-16), wherein the fiber matrix comprises polymeric binder fibers comprising PET, PTT, PBT, polyamides, blends of polyamide/PET, polyamide/PBT and combinations thereof (col. 4, lines 59-67, col. 5, lines 1-13), wherein the article is a thermoacoustic insulation (col. 1, lines 11-17, col. 4, lines 41- 47).  Neely is silent with respect to the fiber matrix being formed by distributing fibers via an air laying process or a carding process.  Ray discloses an acoustic material comprising a nonwoven layer (0012), wherein the nonwoven layer is formed by carding and lapping process (0017), the material exhibiting superior acoustic insulation characteristics (0002).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fiber matrix of Neely by a carding and lapping process as it is known in the art to form insulating materials using this process.
Neely discloses the article comprises a facing including a film (col. 5, lines 33-42), but is silent with respect to the facing comprising an infrared heat reflective film.  Thompson discloses an article having sound insulating properties (abstr.), the article comprising a facing including an infrared heat reflective film (0084).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the facing of Neely as an infrared heat reflective film to provide the article of Neely with heat reflective properties.
The references are silent with respect to the article having a total thickness of about 100 mm or less.  Tanaka discloses a sound absorbing and heat insulating material (abstr.) including a nonwoven layer and a film (0022) having a total thickness of from 5 to 30 mm (0019), which is within the recited range.  Tanaka also teaches that the thickness of material is a result effective characteristic as it impacts the sound absorption characteristics (0021).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the article of Neely, Ray and Thompson having a thickness as disclosed in Tanaka as such thickness of insulating material comprising a nonwoven layer and a film is known in the art of thermoacousic insulation materials.
Regarding claim 6, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Neely discloses the polymeric binder fibers being bicomponent fibers (col. 5, lines 15-17).
As to claim 7, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Neely discloses that the facing is laminated to a side of the nonwoven material layer (col. 5, lines 33-37).
With respect to claim 8, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  As discussed above with respect to claim 1, the facing comprises an infrared heat reflective film such as aluminized film (0084), thus, it would be obvious to one of ordinary skill in the art that the facing’s temperature resistance is greater than or equal to the temperature resistance of the polymeric binder fibers disclosed in Neely (col. 4, lines 57-67, col. 5, lines 1-13).
Regarding claim 9, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Since Neely discloses fiber matrix comprising polyethylene terephthalate fibers, as discussed above with respect to claim 1, as disclosed in the instant Specification, it is inherent that the fiber matrix of Neely includes fibers of low flame and/or smoke emitting type.
As to claim 13, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Neely teaches the fibers of the fibrous structure oriented about +- 40 degrees from the direction vertical to the length direction of the fibrous structure – fibers oriented in the direction of arrow 30 (col. 3, lines 25-34, Fig. 3B).
With respect to claim 14, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Neely discloses the fiber matrix including fibers that are generally vertically oriented – fibers oriented in the direction of arrow 29 (col. 3, lines 25-34, Fig. 3B).
Regarding claim 15, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Neely discloses the fiber matrix including fibers that are generally oriented in a C-shape over the thickness of the fiber matrix (col. 7, lines 34-59, Figs. 4 and 7).
As to claim 16, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  The claim defines the product by how the product is made, thus, claim 16 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 16, the references teach the structure.
With respect to claim 17, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  The claim defines the product by how the product is made, thus, claim 17 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 17; the references teach the structure.
Regarding claim 18, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Ray discloses an acoustic material comprising a nonwoven layer (0012), wherein the nonwoven layer is formed by carding and lapping process (0017), as discussed above with respect to claim 1.
As to claim 19, Neely, Ray, Thompson and Tanaka teach the article of claim 18.  Ray discloses the fiber matrix being vertically lapped (0017).
With respect to claim 20, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Neely discloses the fiber matrix comprises colorants (col. 4, lines 1-4) and powders – superabsorbent particles (col. 5, lines 28-32).
Regarding claim 22, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Neely teaches the article is to be used as an insulation and packaging material (col. 4, lines 41-47), and also in absorbent products (col. 4, lines 41-47), thus, it would have been obvious to one of ordinary skill in the art that the fibrous structure includes one or more flexible portions.
As to claim 27, Neely, Ray, Thompson and Tanaka teach the article of claim 1.  Thompson discloses a facing metallized with aluminum (0084), thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the emissivity of the article is satisfied.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neely, in view of Ray, Thompson, and Tanaka, and further in view of Lau et al. (US 2014/0227552 A1) (“Lau”).
With respect to claim 10, Neely, Ray, Thompson and Tanaka teach the article of claim 1, but are silent with respect to the fiber matrix including fibers having IR reflective properties.  Lau discloses an insulation material (abstr.) including a nonwoven web comprising an IR reflective coating (0006-0013, 0055), thus, it is implied that the fibers of Lau have IR reflective properties, to block thermal radiation (0001).  Since the article of Neely is a thermoacoustic insulation material (col. 1, lines 14-17, col. 4, line 47), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the fiber matrix of Neely fibers having IR reflective properties so that the article is able to block thermal radiation.
Regarding claim 11, Neely, Ray, Thompson, Tanaka and Lau tech the article of claim 10.  Lau teaches the fibers having IR reflective properties including metallized fibers (0013, 0058).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neely, in view of Ray, Thompson, and Tanaka, and further in view of Sikes et al. (US 2009/0078499 A1) (“Sikes”).
With respect to claim 23, Neely, Ray, Thompson and Tanaka teach the article of claim 1, but are silent with respect to one or more fasteners as recited in the claim.  Sikes discloses a fibrous structure such as an acoustic insulation including a fastener for holding the structure in the desired shape – implied (0024).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a fastener in the fibrous structure of Neely, Ray, Thompson and Tanaka for holding the fibrous structure in a desired shape.

Claim(s) 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neely, in view of Ray, Thompson, and Tanaka, and further in view of Coates et al. (US 2012/0024626 A1) (“Coates”).
With respect to claims 24 and 28, Neely, Ray, Thompson and Tanaka teach the article of claim 1, but are silent with respect to an adhesive as recited in the claim.  Coates discloses a fibrous structure including a pressure sensitive adhesive for securing the fibrous structure to an area to be insulated (anstr., 0017, 0027).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an adhesive in the fibrous structure of Neely, Ray, Thompson and Tanaka as disclosed in Coates for securing the fibrous structure to an area to be insulated.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783